DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claims 45-48 are objected to as being dependent on a canceled claim (37).  Accordingly, claims 45-48 are not been further treated on the merits.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bogursky et al. (US 8,113,243) in view of Bluemmel et al. (US 10,594,048).  
Regarding claim 1, Bogursky discloses a filament crimping element, said element comprising: a metal structure (100/200) comprising a three-dimensional volume (space occupied by the structure), the metal structure comprising a first surface (outer surface(s) of 254) and a second surface (outer surface(s) of 256), the first surface and the second surface opposing one another when the filament crimping element is crimped (right side of Fig. 2b), both the first surface and the second surface defining (at least) an external perimeter for the three-dimensional volume (an outer perimeter);

5a first plurality of cavities (at 254, Fig. 2b) disposed in the metal structure (100/200), said first plurality of cavities disposed at a spacing which creates a first plurality of features (258), the first plurality of cavities and the first plurality of features being disposed within the three dimensional volume on the first surface (outer surface of 254) on a first side of a fold line (at 260, Fig. 2b); a second plurality of cavities (at 256) disposed in the metal structure, the second plurality of cavities disposed at a spacing which creates a second plurality of features (bottom 258, Fig. 2b), the second plurality of cavities and the second plurality of features being disposed within the three-dimensional volume on the second surface (outer surface of 256) on a second opposing side of the fold line; and a plurality of interlocking features (corners of 258) disposed within the three-dimensional volume of the metal structure that are configured for cold welding the 10filament crimping element (intended use), the plurality of interlocking features disposed adjacent the first plurality of feature that are on the first surface and the second surface; wherein the filament crimping element is configured such that the first and second pluralities of cavities are substantially opposite to yet substantially offset from one another when the filament crimping element is crimped; wherein said filament crimping element is configured such that said first and second 15pluralities of cavities and features form a substantially serpentine channel therebetween (right Fig. 2b) for receiving a filament when the filament crimping element is crimped.  
Bluemmel teaches the plurality of interlocking features (31, 32) comprising one or more male portions (32) and one or more female portions (31), the one or more male portions being disposed adjacent the first plurality of features that are on a first surface and the one or more female portions being disposed adjacent the 15second plurality of cavities (center 44) that are on a second surface, the one or more female portions being disposed within the external perimeter (outer perimeter) for the three-dimensional volume, respective ones of the one or more male portions being received within respective ones of the one or more female portions when the filament crimping element is crimped.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use cold-welding to join the crimp element, as taught by Bluemmel, in order to secure the crimping connection.  
Regarding claim 2, Bogursky discloses the plurality of features capturing the filament (262) in the substantially serpentine channel when the filament crimping element is crimped25ininn.  
Regarding claim 20, Bluemmel teaches the one or more male 5portions configured to at least partly plastically expand during crimping of the filament crimping element to at least partly fill the respective ones of the one or more female portions.  
Regarding claim 21, Bluemmel teaches the plastic expansion of the one or more male portions comprising an expansion in a first direction and an expansion in a second direction (perpendicular to the crimping/compression direction) as a result of compression in a third direction, the third direction being normal 10to both the first direction and the second direction.  
Regarding claim 22, Bluemmel teaches the expansion in the first direction and the expansion in the second direction as a result of the compression in the third direction results in the cold welding of the plurality of interlocking features.  
Regarding claim 24, Bluemmel teaches the one or more female portion comprising a tapered surface (see Fig. 3).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bluemmel et al. (US 10,594,048).  
Regarding claim 38, Bluemmel discloses a filament crimping element, the filament crimping element comprising: a first crimp element (right 24 in Fig. 3), the first crimp element comprising: (i) a first interlock portion (32), and (ii) a first filament restraining portion (right 44), the first interlock portion and the first filament restraining portion being disposed within a first surface (entire outer surface of right 24) of the first crimp element adjacent to one another; a second crimp element (left 24 in Fig. 3) being disposed in opposition to the first crimp element, the second crimp element comprising: (i) a second interlock portion (31), and (ii) a second filament restraining portion (left 44), the second interlock portion and the second filament restraining portion being disposed within a second surface (entire outer surface of left 24) of the second crimp element adjacent to one another; and the first surface of the first crimp element opposes the second surface of the second crimp element oppose when the first crimp element and the second crimp element are crimped (Fig. 1); wherein the filament crimping element is configured such that when the first crimp element and the second crimp element are crimped around an SMA filament (intended use): the first interlock portion engages with the second interlock portion (Fig. 1) to frustrate movement of the first crimp element away from the second crimp element after crimping; and the first filament restraining portion and the second filament restraining portion (44, 44) cooperate to restrain the SMA filament therebetween without damaging one or more mechanical properties of the SMA filament (intended use).  
Regarding claim 39, Bluemmel discloses the first interlock portion comprising a male feature (32) and the second interlock portion comprising a female feature (31) and the engagement of the male feature with the female feature results in a cold-welded joint (intended use).  
Regarding claim 40, Bluemmel discloses the male feature configured to plastically expand (non-elastic) within the female feature when the first crimp element and the second crimp element are crimped around the SMA filament.  
Regarding claim 41, Bluemmel discloses the first crimp element comprising a first tapered surface (right top of 24) external to the first filament restraining portion; and wherein the second crimp element comprising a second tapered surface (left top of 24) external to the second filament restraining portion.  
Regarding claim 42, Bluemmel discloses the first tapered surface tapers away from the second tapered surface when the first crimp element and the second crimp element are crimped around the SMA filament (Fig. 1).  
Regarding claim 43, Bluemmel discloses that the engagement of the male feature with the female feature results in plastic deformation of the male feature (Fig. 1).  
Regarding claim 44, Bluemmel discloses the plastic deformation of the male feature comprises an expansion in a first direction and an expansion in a second direction as a result of compression in a third direction, the third direction being normal to both the first direction and the second direction (perpendicular to the crimping/compression direction).
20 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
In response to applicant's arguments against the references individually (i.e. that Bogursky does not teach or suggest a plurality of interlocking features comprising one or more male portions and one or more female portions with the one or more female portions being disposed within the external perimeter for the three-dimensional volume), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, please note that Bluemmel discloses the plurality of interlocking features (32, 31) comprising one or more male portions (32) and one or more female portions (31) with the one or more female portions being disposed within the external perimeter (outer perimeter) for the three-dimensional volume.  
In response to Applicant's arguments that Bluemmel teaches the embossed regions/interlocking features (32, 31) and the fixing zone (44) are on “a different surface”, please note that the claimed language does not limit the surface as an inner surface.  In this case, Bluemmel teaches both the interlocking features and the restraining portion on an outer surface of the crimping element.  Please note that the claim language does not limit the size or extension of the surface.  Thus, the outer surface of Bluemmel (that extends on several planes) meet the claim language. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833